Citation Nr: 0305788	
Decision Date: 03/27/03    Archive Date: 04/08/03

DOCKET NO.  99-11 542A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service from January 1987 to December 
1990.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

The veteran's service connection claim was previously before 
the Board, and in a January 2001 decision it was returned to 
the RO for additional development.  That development has been 
completed, and the claim is once again before the Board for 
appellate review.

The Board notes that a statement of the case was issued in 
February 2001 for the issue of entitlement to service 
connection for plantar fasciitis.  As the veteran has not 
submitted a substantive appeal with respect to that issue, it 
is not on appeal before the Board at this time.  


FINDING OF FACT

The veteran is not shown to have a current left ankle 
disability that is etiologically related to active service.


CONCLUSION OF LAW

A left ankle disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

A.  Veterans Claims Assistance Act

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated the 
former statutory requirement that claims be well-grounded.  
Cf. 38 U.S.C.A. § 5107(a) (West 2002).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.   See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  In this 
case, the veteran's claim was filed in June 1998 and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See also Quartuccio v. Principi, 16 Vet. App. 
183 (2002) [a letter from VA to a claimant describing 
evidence potentially helpful to the claimant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

The veteran was informed in an October 1998 letter and rating 
decision of the evidence needed to substantiate her claim, 
and she was provided an opportunity to submit such evidence.  
Moreover, in a May 1999 statement of the case and 
supplemental statements of the case issued in August 1999 and 
November 2002, the RO notified the veteran of regulations 
pertinent to service connection claims, informed her of the 
reasons why her claim had been denied, and provided her 
additional opportunities to present evidence and argument in 
support of her claim.  

In the November 2002 supplemental statement of the case, the 
veteran was informed of VA's duty to obtain evidence on her 
behalf.  Specific regulations pertaining to the VCAA were 
provided to the veteran.  The veteran was notified that VA 
would obtain all relevant service medical records, VA medical 
records, and reports of examinations or treatment at non-VA 
facilities authorized by VA.  In addition, VA would request 
other relevant records held by any Federal agency or 
department.  In turn, the veteran was informed of her duty to 
provide VA with enough information to identify and locate 
other existing records, i.e., names of persons, agencies, or 
companies that hold relevant medical records, addresses of 
these individuals, and the dates that such treatment was 
received. 

The Board finds that the foregoing information provided to 
the veteran satisfies the requirements of 38 U.S.C.A. § 5103 
and Quartuccio in that the veteran was clearly notified of 
the evidence necessary to substantiate her service connection 
claim.  Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA also provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The veteran's service medical 
records have been received, as have private medical 
statements.  In addition, the veteran was provided with VA 
examinations in August 1998 and October 2002.  The Board 
finds that all known and ascertainable medical records have 
been obtained and are associated with the claims file.  The 
veteran does not appear to contend otherwise. 

The veteran has been accorded ample opportunity to present 
evidence and argument in support of her claim.  The Board 
finds that VA has done everything reasonably possible to 
assist the veteran and that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.  The 
Board will accordingly proceed to a review of the merits of 
the issue on appeal.

B.	Legal analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's contentions, particularly those 
given at her June 1999 personal hearing; service medical 
records; private medical reports; and VA examination reports 
dated in August 1998 and October 2002.  Although the Board 
has an obligation to provide adequate reasons and bases 
supporting this decision, it is not required to discuss each 
and every piece of evidence in a case.  The evidence 
submitted by the veteran or on her behalf will be summarized 
where appropriate.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease contracted in the line of duty, in active 
military, naval, or air service.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 
38 C.F.R. § 3.303(d) (2002); Cosman v. Principi, 3 Vet. App. 
503, 505 (1992).

In order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.

In making its determination, the Board must determine the 
credibility and probative value of the evidence.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and cases 
cited therein (holding that the Board has the duty to assess 
the credibility and weight to be given to the evidence).  The 
Board may not base a decision on its own unsubstantiated 
medical conclusions.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991). 

The veteran is seeking entitlement to service connection for 
a left ankle disability.  The Board has carefully reviewed 
the evidence and statements made in support of the veteran's 
claim and finds that, for reasons and bases to be explained 
below, a preponderance of the evidence is against the 
veteran's service connection claim and that service 
connection therefore cannot be granted.

As noted above, in order for service connection to be 
granted, elements of a current disability, in-service disease 
or injury, and medical nexus must be met.  See Hickson, 
supra.

With respect to evidence of a current disability, the medical 
evidence of record is negative for any current left ankle 
disability that is related to the veteran's service.  An 
August 1998 VA examination report indicated that the veteran 
complained of left ankle pain.  However, there was no 
objective evidence of any left ankle pathology.  An 
examination revealed no swelling, tenderness, bony 
abnormalities, or limitation of motion.  Neurological 
examination at the feet at that time was intact.  The 
examiner ascribed the veteran's left arch pain and left ankle 
pain to plantar fasciitis which the examiner described as 
chronic.  He also concluded that there was no objective 
evidence of any pathological problems in the veteran's left 
ankle.

In an July 1998 report, D.J.G., M.D., noted the veteran's 
complaints of left ankle pain.  However, an examination 
showed no recent swelling or discoloration, instability, or 
sensation of crepitus.  Dr. G. also stated that the veteran's 
ankle had "excellent motion."  Notably, there was no 
trigger point area of tenderness to palpation and 
particularly a negative Tinel's sign over the tarsal tunnel.  
There was no objective sensory deficit and good motor 
strength about the foot and ankle.  However, Dr. G. diagnosed 
the veteran as having symptoms that sounded like those of a 
tarsal tunnel syndrome.  In a later statement dated in April 
1999, Dr. G. stated that the veteran's "current left foot 
problem" was the result of the original twisting injury that 
happened ten years earlier when the veteran was in the 
military.  He made no reference to an actual left ankle 
disability.  In a January 2000 letter, Dr. G. then indicated 
that the veteran was first seen in July 1998 and was 
diagnosed with tarsal tunnel syndrome.  Again, in this 
letter, he did not relate a current left ankle disability to 
the veteran's military service.

A private physical therapy note dated in May 1999 indicated 
that the veteran had a diagnosis of bilateral plantar 
fasciitis and complained of bilateral ankle pain.  

Finally, at the veteran's October 2002 VA examination, the 
veteran's left ankle exhibited no pathology.  An X-ray was 
"normal," and there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, redness, 
heat, abnormal movement, or guarding of movement.  The 
examiner concluded that the veteran had plantar fasciitis of 
the left foot.  He stated that after a review of the 
veteran's claims folder including her service medical records 
and post-service clinical treatment records and after 
thorough clinical examination, it was his medical opinion 
that the veteran had no left ankle disorder.  He added that 
it was less likely than not that the veteran's left foot 
plantar fasciitis was secondary to any disorder of the left 
ankle that was incurred as a result of the veteran's active 
service.  

With respect to evidence of an in-service injury or disease, 
the veteran's service medical records reflect that in March 
1987, the veteran was treated for a left ankle sprain.  It 
was noted that the pain had nearly resolved after 4 days on 
crutches.  No edema was seen and the ankle was stable.  An X-
ray was negative for fracture, and no bone, joint, or soft 
tissue pathology was demonstrated.  In May 1990, the veteran 
reportedly twisted her left ankle when she jumped off a 
truck.  She complained of pain and tenderness.  No swelling, 
deformity, or instability was seen.  An X-ray showed no 
fractures.  She was diagnosed with a 1 degree ankle sprain.  
A periodic examination in 1993 showed no complaints, 
treatment, or diagnoses of any left ankle pain or disability 
and the veteran reported having no swollen or painful joints 
or joint deformity. 

While the veteran's service medical records reflect that she 
had sprained her left ankle during service on two occasions, 
there is no evidence that those sprains produced a chronic 
left ankle disability.  A claim for service connection 
requires medical evidence showing that the veteran currently 
has the claimed disability.  See, e.g., Degmetich v. Brown, 
104 F.3d 1328 (Fed. Cir. 1997).  Although the Board has no 
reason to doubt that the veteran may experience left ankle 
pain, it is well-established that a symptom such as pain, 
absent a finding of an underlying disorder, cannot be 
service-connected.  See Sanchez-Benitez v. Principi, 239 F.3d 
1356 (Fed. Cir. 2001).  As discussed above, no left actual 
ankle pathology has been recently identified on two thorough 
VA medical examinations, and the VA examiners essentially 
have related the veteran's left ankle pain to plantar 
fasciitis, a disability that is not at issue in this appeal.  
Although Dr. G. has indicated in an April 1999 letter that 
the veteran's "left foot problem" is the result of injury 
sustained by the veteran in service, he did not relate a 
current left ankle disorder to the veteran's military 
service.  He has also diagnosed the veteran as having tarsal 
tunnel syndrome, but he did not relate this to a current 
actual left ankle disability related to the veteran's 
military service.  Notably, neither VA examiner made this 
diagnosis and no neurological abnormalities of the left ankle 
were found on either examination.  Further, the August 1999 
VA examiner related the veteran's complaints of left arch and 
left ankle pain to plantar fasciitis; he found no objective 
evidence of left ankle pathology.  Moreover, on most recent 
VA examination, the examiner, who had the benefit of 
reviewing the veteran's service medical records and post-
service medical records as well as examination of the 
veteran, also found no current left ankle pathology.

In addition, the Board notes that the record on appeal 
contains no medical nexus evidence linking any current left 
ankle disability to an in-service left ankle sprain.  In 
fact, no physician has opined that any left ankle disability 
is related to an in-service ankle sprain.  In his July 1998 
report, Dr. G. noted that the veteran complained of left foot 
and ankle pain beginning in approximately 1987 when she 
"stepped into a hole."  However, he did not at the time 
diagnose the veteran with any left ankle disability related 
to service and indicated that the symptoms sounded like a 
tarsal tunnel syndrome.  In addition, the October 2002 VA 
examiner diagnosed the veteran with plantar fasciitis of the 
left foot, but stated that there was no left ankle disability 
present.  As noted in the Introduction, the veteran failed to 
perfect her appeal of the issue of entitlement to service 
connection for plantar fasciitis.  

To the extent that the veteran ascribes a current left ankle 
condition to active service, it is now well established that 
a person without medical training, such as the veteran, is 
not competent to provide evidence on medical matters such as 
diagnosis or etiology of a claimed condition.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (19920; see also 38 
C.F.R. § 3.159(a) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].

C.  Conclusion

In summary, the Board has reviewed the veteran's service 
medical records and subsequent private medical statements and 
VA examination reports and finds that the veteran does not 
have a current left ankle disability that was incurred during 
active service.  For these reasons the Board finds that the 
preponderance of the credible and probative evidence 
demonstrates that the veteran's in-service left ankle 
injuries did not result in any current left ankle disability 
for which service connection can be established.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran has a left ankle disability that is 
related to active service.  The appeal is accordingly denied. 


ORDER

Service connection for a left ankle disability is denied.



	                        
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

